 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSS PEARSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:18-CR-00193-DAD-BAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   CHRISTOPHER OLSON,                                 DATE: March 25, 2019
                                                        TIME: 1:00 p.m.
15                               Defendant.             COURT: Hon. Barbara A. McAuliffe
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on March 25, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until May 13,

22 2019, and to exclude time between March 25, 2019, and May 13, 2019.

23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      The government has previously provided discovery to the defendant consisting of

25          ATF reports, search warrant photographs, and videos and recordings of the defendant. The

26          defendant requested, and the government recently provided, supplemental discovery consisting

27          of additional ATF reports.

28                 b)      Counsel for defendant desires additional time to review these additional reports,

                                                        1
30
 1          discuss them with his client, and research and determine what affect, if any, they will have on the

 2          defendant’s case, sentence and plea negotiations.

 3                 c)      Counsel for defendant believes that failure to grant the above-requested

 4          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 5          into account the exercise of due diligence.

 6                 d)      The government does not object to the continuance.

 7                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 8          case as requested outweigh the interest of the public and the defendant in a trial within the

 9          original date prescribed by the Speedy Trial Act.

10                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11          et seq., within which trial must commence, the time period of March 25, 2019 to May 13, 2019,

12          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it results

13          from a continuance granted by the Court at defendant’s request on the basis of the Court’s

14          finding that the ends of justice served by taking such action outweigh the best interest of the

15          public and the defendant in a speedy trial.

16          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

17 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

18 must commence.

19          IT IS SO STIPULATED.

20
21
      Dated: March 20, 2019                                   MCGREGOR W. SCOTT
22                                                            United States Attorney
23
                                                              /s/ ROSS PEARSON
24                                                            ROSS PEARSON
                                                              Assistant United States Attorney
25

26
27

28

                                                          2
30
      Dated: March 20, 2019                              /s/ Richard M. Oberto
 1                                                       RICHARD M. OBERTO
                                                         Counsel for Defendant
 2
                                                         CHRISTOPHER OLSON
 3                                                       (Authorized by email on March
                                                         20, 2019)
 4

 5

 6                                       FINDINGS AND ORDER
 7          IT IS SO ORDERED that the 2nd Status Conference is continued from 3/25/2019 to 5/13/2019 at
 8
     1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18 U.S.C.§
 9
     3161(h)(7)(A), B(iv).
10

11

12 IT IS SO ORDERED.

13      Dated:    March 20, 2019                          /s/ Barbara   A. McAuliffe         _
14                                                 UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     3
30
